914 F.2d 255
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ADAIR STANDISH CORPORATION, Petitioner and Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent and Cross-Petitioner.
Nos. 89-5902, 89-6106.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

Before RALPH B. GUY, Jr., and DAVID A. NELSON, Circuit Judges;  and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

JUDGMENT

1
THIS CAUSE came on to be heard upon the petition to review, and a cross-application for enforcement of, an order of the National Labor Relations Board dated February 8, 1989, against Adair Standish Corporation, Standish, Michigan, its officers, agents, successors, and assigns.  The Court heard argument of respective counsel on April 30, 1990, and has considered the briefs and transcript of record filed in this cause.  On August 24, 1990, the Court being fully advised in the premises, handed down its opinion granting enforcement of the Board's Order.


2
ON CONSIDERATION WHEREOF, it is ordered and adjudged by the United States Court of Appeals for the Sixth Circuit that the said order of the National Labor Relations Board in said proceeding be enforced, and that Petitioner, Adair Standish Corporation, Standish, Michigan, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in said Order contained.